DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 and 30 have been considered but are moot because the rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William E. Jacklin (Reg. No. 64,894) on 07/01/2022.
The application has been amended as follows: 

Please replace Claim 1 with - 1.	(Currently Amended) An apparatus comprising:
an interface to communicate via a network with a plurality of meters to obtain watermarks decoded from media presented by media presentation devices, ones of the meters to monitor the media presented by ones of the media presentation devices and to decode the watermarks from the media;
a watermark analyzer to select a first watermark and a second watermark from the watermarks decoded from media, the first watermark including a first decoded timestamp associated with a first confidence 
a comparator to compare the first decoded timestamp of the first watermark to the second decoded timestamp of the second watermark; 
a timestamp adjuster to increase the second confidence of the second decoded timestamp by adjusting the second decoded timestamp based on the first decoded timestamp of the first watermark when at least a threshold number of symbols of the second decoded timestamp match corresponding symbols of the first decoded timestamp; and
a media monitor to:
generate a report including the adjusted second decoded timestamp; and
at least one of (a) store the report in a database or (b) transmit the report to an external device.

Please replace Claim 2 with - 2.	(Currently Amended) The apparatus of claim 1, wherein to adjust the second decoded timestamp, the timestamp adjuster is to use a first symbol from the first decoded timestamp to supplement a corresponding missing symbol from the second decoded timestamp.

Please replace Claim 3 with - 3.	(Currently Amended) The apparatus of claim 1, wherein to adjust the second decoded timestamp, the timestamp adjuster is to use a first symbol from the first decoded timestamp to supplement a corresponding inaccurate symbol from the second decoded timestamp.

Please replace Claim 9 with - 9.	(Currently Amended) A non-transitory computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least:
communicate via a network with a plurality of meters to obtain watermarks decoded from media presented by media presentation devices, ones of the meters to monitor the media presented by ones of the media presentation devices and to decode the watermarks from the media;
select a first watermark and a second watermark from the watermarks decoded from media, the first watermark including a first decoded timestamp associated with a first confidence 
compare the first decoded timestamp of the first watermark to the second decoded timestamp of the second watermark; 
increase the second confidence of the second decoded timestamp by adjusting the second decoded timestamp based on the first decoded timestamp of the first watermark when at least a threshold number of symbols of the second decoded timestamp match corresponding symbols of the first decoded timestamp; 
generate a report including the adjusted second decoded timestamp; and
at least one of (a) store the report in a database or (b) transmit the report to an external device.

Please replace Claim 10 with - 10.	(Currently Amended) The computer readable storage medium of claim 9, wherein the instructions cause the one or more processors to adjust the second decoded timestamp by using a first symbol from the first decoded timestamp to supplement a corresponding missing symbol from the second decoded timestamp.


Please replace Claim 11 with - 11.	(Currently Amended) The computer readable storage medium of claim 9, wherein the instructions cause the one or more processors to adjust the second decoded timestamp by using a first symbol from the first decoded timestamp to supplement a corresponding inaccurate symbol from the second decoded timestamp.

Please replace Claim 17 with - 17.	(Currently Amended) A method comprising:
communicating a network, with a plurality of meters to obtain watermarks decoded from media presented by media presentation devices, ones of the meters to monitor the media presented by ones of the media presentation devices and to decode the watermarks from the media;
determining, by executing an instruction with one or more processors, a first signal strength of a first watermark and a second signal strength of a second watermark, the first watermark and the second watermark included in the watermarks decoded from the media;
when the first signal strength is above a threshold and the second signal strength is below the threshold: 
comparing, by executing an instruction with the one or more processors, a first decoded timestamp of the first watermark to a second decoded timestamp of the second watermark; and
increasing, by executing an instruction with the one or more processors, a confidence of the second decoded timestamp by adjusting the second decoded timestamp based on the first decoded timestamp of the first watermark when at least a threshold number of symbols of the second decoded timestamp match corresponding symbols of the first decoded timestamp; and
crediting, by executing an instruction with the one or more processors, exposure to the media based on the adjusted second decoded timestamp.

Please replace Claim 18 with - 18.	(Currently Amended) The method of claim 17, wherein the adjusting of the second decoded timestamp includes using a first symbol from the first decoded timestamp to supplement a corresponding missing symbol from the second decoded timestamp.

Please replace Claim 19 with - 19.	(Currently Amended) The method of claim 17, wherein the adjusting of the second decoded timestamp includes using a first symbol from the first decoded timestamp tosupplement a corresponding inaccurate symbol from the second decoded timestamp.

Please replace Claim 21 with - 21.	(Currently Amended) An apparatus comprising:
at least one memory;
instruction in the apparatus; and
processor circuitry to execute the instructions to:
communicate via a network with a plurality of meters to obtain watermarks decoded from media presented by media presentation devices, ones of the meters to monitor the media presented by ones of the media presentation devices and to decode the watermarks from the media;
select a first watermark and a second watermark from the watermarks decoded from media, the first watermark including a first decoded timestamp associated with a first confidence 
compare a first decoded timestamp of the first watermark to a second decoded timestamp of the second watermark; 
increase a confidence of the second decoded timestamp by modifying the second decoded timestamp using the first decoded timestamp of the first watermark when at least a threshold number of symbols of the second decoded timestamp match corresponding symbols of the first decoded timestamp; and
credit exposure to the media as real-time or time shifted based on the modified second decoded timestamp and a time corresponding to when the second watermark was decoded.

Please replace Claim 22 with - 22.	(Currently Amended) The apparatus of claim 21, wherein the processor circuitry is to adjust the second decoded timestamp using a first symbol from the first decoded timestamp to supplement a corresponding missing symbol from the second decoded timestamp.

Please replace Claim 23 with - 23.	(Currently Amended) The apparatus of claim 21, wherein the processor circuitry is to adjust the second decoded timestamp using a first symbol from the first decoded timestamp to supplement a corresponding inaccurate symbol from the second decoded timestamp.

	Allowable Subject Matter
Claims 1-28 and 30 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Davis et al. (US 2010/0119208 A1) teaches determining source code and time codes from watermarks (Fig. 3). Srinivasan et al. (US 2014/0088742 A1) further teaches the timestamps being partially incorrect which will affect matching watermarks with media (Figs. 6-9). Nielsen (US 2017/0372445 A1) teaches pattern matching to identify likely values for a symbol of a watermark (para [0056]. Kunisa (US 2003/0152225 A1) teaches performing error correction on watermarks (para [0120]). However, none of the cited prior art teaches the limitations of the claims. Specifically, none of the cited references teach comparing the timestamps from the different watermarks and adjusting the timestamp of one based on a threshold number of symbols matching between the timestamps. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0180567 A1 para [0041], [0046] teach altering or adjusting a timestamp by a watermark device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658